Title: From George Washington to Major General Robert Howe, 20 June 1780
From: Washington, George
To: Howe, Robert



Dear Sir
Head Quarters Springfeild 20th June 1780.

I have recd your favors of the 16th and 18th two of each date—The Express who brought the last left Kings ferry yesterday Morning at Sun rise and informs me that the Vessels had gone down the River and were out of sight.
The posts at Stoney and Verplanks points were established more with a view of preventing the communication from being interrupted by a vessel or two with a small body of Men, than from an expectation that they would be able to stand a regular investiture or a serious attack in force—The Officers therefore who command them should be directed to govern themselves by appearances and circumstances—If the enemy come up in force, they will be under the necessity of making such demonstration, by the number of their Vessels and other preparations,

as will evince their designs. The Officers are then to withdraw their Garrisons at all events, and Cannon and Stores if possible—To give them the better chance of effecting the latter—Boats should be constantly kept at each place, appropriated to that service only. There is a bare possibility that the enemy may throw a force suddenly in the rear of each, and run a Vessel above them. In such case the best defence that the places will admit of must be made, and to provide for such a contingency, let ten or twelve days provision be kept in each post and a supply of Ammunition equal to an expenditure of that time. I would not wish the Officers to set fire to the Works, if upon any occasion they should be obliged to leave them, because they may perhaps be induced to quit them upon appearances seemingly well grounded, and therefore if left intire, they may return to them when the Alarm is over.
If the Officers at present commanding at Stoney and Verplanks points are men of discretion it will be best to let them remain, with directions not to disclose their instructions to any persons whatever, because should the enemy obtain a knowledge of them, they might, by making feints, maneuvre them out of the posts.
The security of the Western part of the State of New York depends so absolutely upon holding the post of Fort schuyler, that I shall not be easy untill I have thrown a handsome supply of provision into it—You will therefore be pleased instantly to send up one hundred Barrels of Flour to Albany addressed to Colo. Van Schaick, who will forward it—and should His Excellency Govr Clinton call upon you for one hundred Barrels of Beef, you will deliver it to his order or send it up to Albany if required. This will be wanted for the Garrison of the fort also, and must therefore be of sound and good Quality. Should it be called for, give the Commissary strict orders to have it inspected and put in the best order for keeping, before it is removed—I shall continue sending up Flour to you as fast as teams can be procured to transport it.
The scarcity of Cavalry has obliged me to divert the Marechasse Corps of Horse from their proper occupation and put them upon ordinary feild duty.
Inclosed you have a letter under a flying seal for General Glover directing him to repair immediately to Springfeild and superintend forwarding the drafts from Massachusetts Bay. Should not Genl Glover be arrived at West point, you will be pleased to forward the letter immediately to him. I have written to Genl Heath desiring him to order all the Officers who were upon the recruiting service in Massachusetts to repair to Springfield and march the drafts from thence. As they arrive they are to be distributed in proportions to the several Regiments of the State, so as to keep them as nearly as possible upon a level.
 